 SAVOY LEATHER MFG. CORP.425WE WILL NOT discourage membership in Laundry,Dry Cleaning & DyeHouse Workers International Union, Local 200, or any other labor organiza-tion, by discharging employees,or by discriminating against them in any othermanner in regard to their hire, tenure of employment,oranyterm or conditionof employment.WE WILL offer Gilbert Lopez immediate and full reinstatement to his formeror substantially equivalent position atWash Well 2, without prejudice to hisseniority or other rights and privileges,and make him whole for any loss of paysuffered by reason of his discharge.WE WILL NOT by threatening to discontinue benefits or to close some portionof the laundry operations or by interrogations or in such context by aidingemployees to withdraw from the Union, or in any other manner interfere with,restrain,or coerce our employees in the exercise of their right to self-organization,to join or assist the above-named Union or any other labor organ-ization, to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purposes of collective bargainingor other mutual aid or protection,or to refrain from any or all such activities.WASH WELL No. 2, INC., WASH WELL No. 3, INC.,WASH WELL OF TUCSON, INC., BRICKMAN CLEANERSAND LAUNDRIES,INC., AND ROBERT BRICKMAN LAUN-DRY AND DRY CLEANERS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify the above-named employee presently serving in the ArmedForces of the United States of his right to full reinstatement upon application inaccordance with the Selective Service Act after discharge from the Armed Forces.This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced,or covered by any other materialEmployees may communicate directly with the Board'sResidentOffice, 230North First Avenue, Federal Bldg., Phoenix,Arizona, Telephone Number, 261-3717if they have any question concerning this notice or compliance with its provisions.Savoy Leather Mfg.Corp.andInternational Leather Goods,Plastics&NoveltyWorkers' Union,AFL-CIO.CaseNo.1-CA1-3755.October 24, 1962DECISION AND ORDEROn July 27, 1962, Trial Examiner James V. Constantine issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondent had engaged in certain unfair labor practices and rec-ommending that it cease and desist therefrom and take certain affirm-ative action, as set forth in the attached Intermediate Report.TheTrial Examiner also found that the Respondent had not engaged inanother certain unfair labor practice, and recommended that thecomplaint be dismissed with respect to such allegation.Thereafter,the Genera] Counsel filed exceptions to the Intermediate Report anda supporting brief, which were concurred in by the Charging Party.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Leedom andBrown].139 NLRB No. 28. 426DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the following modifications:We do not agree NA-ith the Trial Examiner's finding that Respond-ent's conduct, with respect to encouraging the formation of an insideunion, was nothing more than an expression of preference for suchunion coming within the protection of Section 8(c) of the Act. Thefacts concerning the Respondent's activities with respect to an insideunion are amply set forth in the Intermediate Report and need notbe repeated here. It is sufficient to note that the remarks on Feb-ruary 23, 1962, of Superintendent Carbone and Supervisor Devejianto the assembled employees in support of an inside union were givenin a context of threats of possible recrimination should an outsideunion be selected, and of promises of benefits were an inside unionchosen.These threats and promises the Trial Examiner properlyfound violated Section 8(a) (1). In such context, the Respondent'ssupport for an inside union clearly went beyond a mere statement ofpreference, and tended to, and was intended to, interfere with, re-strain, and coerce the employees in the selection of a bargaining repre-sentative.Consequently, we find that by such conduct Respondentfurther violated Section 8(a) (1) of the Act.'ORDERThe Boardadopts the TrialExaminer'sRecommended Order asherein modified.2'See,Alberto Culver Company,136 NLRB 1432;Lee-Roman Manufacturing Company,129 NLRB 9802 In view of our finding herein that the Respondent committed a violation of SectionS(a)(1) in addition to those found by the Trial Examiner,we shall amend provision 1(d)of the Recommended Order to read 1(e) and insert1(d) asfollows ."Threatening its employees or promising them benefits to induce or attempt to inducethem to form an inside union "The noticeattached to the Intermediate Report will be amended by inserting the fol-1oiLing as a fifth indented paragraph :"We WILL NOT thi eaten our employees or promise them benefits to induce or attemptto induce them to form an inside unionThe penultimateparagraphin the noticeposted for 60 con-secutive days from the date of posting."INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed on March 21, 1962,1 by International Leather Goods,Plastics& NoveltyWorkers' Union,AFL-CIO,the General Counsel of the NationalLabor Relations Board,by the Regional Director for the First Region(Boston,Massachusetts),issued his complaint,dated May 3,against Savoy Leather Mfg. Corp.,1All dates herein refer to 1962The charge was amended onApril 11. SAVOY LEATHER MFG. CORP.427herein called Respondent or the Company. In material part,the complaint allegesthat Respondent has engaged in and is engaging in unfair labor practices proscribedby Section 8(a)(1), and affecting commerce as comprehended by Section 2(6) and(7) of the National Labor Relations Act, hereinafter referred to as the Act.Re-pondent has answered denying that it committed any unlawful acts although admittingsome facts.Pursuant to due notice,a hearing was held beforeTrialExaminer James V.Constantine at Lawrence,Massachusetts,on June 21.All parties were representedat and participated in the hearing,and had the opportunity to present evidence, toexamine and cross-examine witnesses,to file briefs,and to argue orally.Uponthe entire record in this case,including the stipulations of the parties, andfrom my observation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent, a Massachusetts corporation, is engaged at Lawrence, Massachusetts,in the manufacture, sale, and distribution of schoolbags, notebooks, attache cases,and related leather products.Annually, it receives materials and supplies valuedin excess of $50,000 directly from, and ships finished products valued in excess of$50,000 directly to, points outside the Commonwealth of Massachusetts. I find thatRespondent is engaged in commerce within the meaning of Section 2(6) and (7)of the Act.11THE LABOR ORGANIZATION INVOLVEDInternationalLeather Goods, Plastics & Novelty Workers' Union, AFL-CIO,herein called the Union, is a labor organization within the meaning of Section 2(5)of the Act.III.THE UNFAIR LABORPRACTICESEarly in 1962 the Union initiated an organizing drive to recruit membershipamong the Company's employees. By the end of January, Respondent had knowledgethereof.This case concerns conduct by Respondent alleged to be engaged in illegallyto combat the Union's efforts.A. Chronology of eventsSometime in late January, Norman Carbone, Respondent's superintendent (whomI find, in accordance with a stipulation of the parties, to be a supervisor as definedin Section 2(11) of the Act), learned of the Union's organizing activities amongits employees.Not long thereafter, Carbone asked employee Raymond Kelleherifhe had "sent in" a union card.When Kelleher replied affirmatively, Carboneinquired of Kelleher what he thought the Union would accomplish if it got in, towhich Kelleheransweredthat it would do the shop a lot of good.Sometime in February, Carbone was approached by employee Paul Boucherwho reminded Carbone that he had not heard on his month-old request for a raisein pay.Carbone replied by asking Boucher whether the latter had sent in his unioncard, and upon receiving a negative reply, said to Boucher, "Well, what do you needa raise for; the Union is coming in and they'll take care of you."Boucher inter-preted this remark to mean that he would obtain the raise if he had nothing to dowith the Union.During the Union's campaign two employees, Darge and Raymond, came toEdward Schoenfeld, Respondent's treasurer and factory manager, whom I find to bea supervisor under Section 2(11) of the Act, and suggested to him "it might beadvisable to consider an internal union" comparable to that of another employerin the building.Schoenfeld, who considered this suggestion a sound one, thentransmitted this information to Superintendent Carbone.Darge and Raymond thenapproached Carbone, told him that some employees wanted an "inside union," andasked him if there existed "any chance of having a closed shop union inside."Carbone replied by instructing them to get the employees together and then to talkit over "with the office."As a result of this conversation, and at the request of Darge and Raymond,Carbone called an assembly of all employees for 3 p.m., February 23.Carbonetestified that this meeting was scheduled by him to call to the attention of theemployees the suggestion that they might want an inside shop union.About 3 p in., February 23, pursuant to word which was passed among the em-ployees at Carbone's request, they assembled in the vicinity of his desk.Three 428DECISIONSOF NATIONALLABOR RELATIONS BOARDother supervisors also were present.Carbone then spoke to the employees. Inhis opening words, he remarked that "the Union's outside and they're trying to getin."Then he told them that "we were one big happy family" and that the shop couldhandle their problems.Continuing, Carbone told the employees that if the Uniongot in Respondent would have to put padlocks on its doors because it would not beable to meet the Union's demandsEmphasizing this, he observed that "Don't thinkthey couldn't [close down] because the padlocks could be provided," and therewas nothing anyone could do about it.Another loss to employees if the Union got in,Carbone stressed, would be to limit the number of working hours to 40 or 44 a week;but he assured them that if they rejected the Union they would continue to worka couple of nights overtime a week as they did then.During the course of his speechto the congregated employees, Carbone alluded to the fact that the Company hadfinancial problems resulting from its recent move from Haverhill to Lawrence, andthat its books were open for inspection by the employees.He concluded by men-tioning that an inside shop union bargained for employees of another employerdownstairsin the samebuilding occupied by Respondent; that the inside shop union,which had been started by those employees themselves, was "working out fine";that Respondent's employees could start a similar union for themselves, electing a shopsteward to handle their problems and grievances; that Mr Schoenfeld, Respondent'streasurer and factory manager, would always listen to their steward with an openmind; and that dues paid to their own shop union would be placed in a fund, heldby Respondent, from which employees would either be reimbursed or from whichthey could borrow "for sickness or hospitalization or anything like that "Finally,'Carbone promised that, if the employees did not accept the Union, Respondentwould consider granting additional benefits to them by way of raises in pay andlonger vacations.Carbone was followed by Tony Devejian, a supervisor as defined by Section 2 (11)of the Act, who repeated most of Carbone's sentiments "in a shorter time "Among other things, Devejian urged the employees to take their problems toFactory Manager Schoenfeld, who he said was a reasonable man.Devejian also saidthat Schoenfeld would do the best he could for them on extra benefits, such as payingpart of the premium on Blue Cross or Blue Shield hospitalization 2 insurance, andgranting longer vacations, if Respondent picked up financially and an inside shopunion was chosenAbout 3:15 p.m., when Devejian had finished, Frank Coppola, a supervisor withinthe meaning of Section 2(11) of the Act, who was also present, requested Carboneand Devejian to leave the area with him, and told the employees to stay for thepurpose of discussing among themselves whether they wanted an inside union.Theemployees remained until 3:30 p.m., the scheduled quitting time, but they lost nocompensation for the time they were away from work from 3 to 3.30 p inB.Concluding findingsUpon the basis of the foregoing findings and the whole record, I further findas follows:1.InterrogationCarbone's inquiries propounded to employees Kelleher and Boucher regardingtheir union activities and sympathies have not been shown to be for the purposeof ascertaining the extent of the Union's representation for any legitimate objective.Accordingly, I find this interrogation to interfere with, restrain, and coerce employeescontrary to the provisions of Section 8(a)(1) of the Act.2.Offers or promises of benefitsIn his talk to Boucher, Carbone told him in effect that he could get a raise in payif he had nothing to do with the Union. And in his speech to the employees on Feb-ruary 23, Carbone promised them, to induce them to lose interest in the Union,economic benefits by way of part payment of hospitalization premiums, longer vaca-tions, and raises in payAnd Devejian promised additional economic benefits 3 if2Respondent does providesuch insurancefor its supervisorsat present,and also for oneemployee who was formerly a supervisor4This conclusion is not affected by the fact that Deveiian conditioned his promises uponan improvement in Respondent's financial conditionEven conditional offers run afoul ofthe law if they are made to wean or sever employees from rights which Section 8(a) (1)guarantees to them safe from employer interference SAVOY LEATHER MFG. CORP.429the employees selected their own inside union and repudiated the outside Union. Ifind that the foregoing statements contravene Section 8(a)(1) of the Act.This result is consonant withN.L.R.B. v. Exchange Parts Company,304 F. 2d368 (C.A. 5), where unconditional increases in benefits given during an organizingcampaign were held not to be coercive even though they may persuade employeesnot to vote for a union.However, where the benefits are conditioned upon a rejec-tion of the union, as here, the situation differs because employees are put in a squeeze.This "operates as a part of an overall scheme that puts substantial pressure on theemployees and prevents them from exercising a free choice as to whether they wishto establish a union."N.L.R.B. v. Exchange Parts Company, supra.3.ThreatsBoth Carbone and Devejian in their addresses made on February 23 threatenedemployees that the plant would close if they designated the Union as their bargain-ing representative, and Carbone also warned them they would suffer a reduction inovertime if the Union came into the shop. I find that these utterances contraveneSection 8 (a) (1) of the Act.4.Proposing an inside unionAlthough Respondent's supervisors proposed the formation of an inside shop union,I find that this conduct was not unlawful.Under Section 8(c) of the Act, an em-ployer may express preference for one labor organization over another, or he maystate that he does not like affiliated unions, or no unions at all.The proposals inthe instant case, in my opinion, do not transgress the boundaries of Section 8(c) be-cause they substantially consist of an expression of preference for an unaffiliatedunion.Accordingly, I find that they do not violate Section 8(a)(1) of the Act.For the same reason, I do not find violations of Section 8(a)(1) in the remarks ofSupervisor Coppola.However, it is immaterial to this finding that the employeesabandoned their alleged desire for an inside union.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe illegal activities of the Respondent set forth in section III, above, occurringin connection with the operations of the Respondent as set forth in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYIt having been found that Respondent engaged in certain unfair labor practices,it is recommended that it cease and desist therefrom and that it take certain affirma-tive action which is necessary to effectuate the policies of the Act. In my opinionRespondent's violations are not flagrant.Accordingly, a broad order is not war-ranted.Upon the basis of the above findings of fact, and of the entire record in the case,Imake the following:CONCLUSIONS OF LAW1. International Leather Goods, Plastics & Novelty Workers' Union, AFL-CIO,is a labor organization within the meaning of Section 2(5) of the Act.2.Respondent Savoy Leather Mfg. Corp. is an employer within the meaning ofSection 2(2) of the Act, and is engaged in commerce within the meaning of Section2(6) and (7) of the Act.3.By (1) interrogating its employees concerning their union membership, ac-tivities, and desires; (2) by offering or promising its employees economic benefitsif they have nothing to do with the Union and to induce them to refrain from joining,remaining members of, or assisting the Union; and (3) by threatening to padlockits doors and to withdraw some existing benefits if employees selected the Union astheir bargaining representative, Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a) (1) of the Act.4.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.5.The Respondent has not engaged in any other unfair labor practices withinthe meaning of the Act as alleged in the complaint 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDED ORDEROn the basis of the foregoing findings of fact,conclusions of law,and the entirerecord in this proceeding,it is recommended that the Respondent,Savoy LeatherMfg. Corp.,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Coercively interrogating its employees concerning their union membership,activities,or desires.(b)Offering or promising its employees economic benefits if they have nothingto do with the Union and to induce them to refrain from joining, remaining mem-bers of, or assisting the Union.(c)Threatening to padlock its doors or shut down its plant and to withdraw orreduce existing benefits, including overtime,if its employees select the Union astheir bargaining representative.(d) In any like or related manner interfering with,restraining,or coercing its em-ployees in the enjoyment of rights guaranteed in Section7 of the Act.2.Take the following affirmative action designed to effectuate the policies of theAct:(a) Post in its plant at Lawrence,Massachusetts,copies of the attached noticemarked "Appendix." 4Copies of said notice,to be furnished by the Regional Di-rector for the First Region, shall,after being duly signed by a representative of theRespondent,be postedby theRespondent immediately upon receipt thereof, and bemaintainedby itfor 60 consecutive days thereafter,in conspicuous places, includ-ing all places where notices to employees are customarily posted.Reasonable stepsshall be taken by Respondent to make certain that said notice is not altered, defaced,or covered by any other material.(b)Notify theRegional Director for the First Region,inwriting,within 20days from the receipt of this Intermediate Report and Recommended Order, whatstepsRespondent has taken to comply herewith.5It is further recommended that unless Respondent shall within the prescribedperiod notify the said Regional Director that it will comply, the Board issue anOrder requiring Respondent to take the aforesaid action.It is further recom-mended that the complaint be dismissed in all other respects.* If this Recommended Order Is adopted by the Board, the words "A Decision and Order"shall be substituted for the words "The Recommendations of a Trial Examiner" in thenotice.If the Board's Order is enforced by a decree of a United States Court of Appeals,the notice shall be further amended by substituting the words "Pursuant to a Decree ofthe United States Court of Appeals, Enforcing an Order" for the words "Pursuant to aDecision and Ordei "e In case this Recommended Order Is adopted by the Board, this provision shall bedate of this Order, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT coercively interrogate our employees concerning their member-ship in, activities for, or desires concerning International Leather Goods,Plastics & Novelty Workers' Union, AFL-CIO.WE WILL NOT offer or promise our employees economic benefits if theyhave nothing to do with said union and to induce them to refrain from joining,remaining members of,or assistingsaidUnion.WE WILL NOT threaten to padlock our doors or shut down our plant andtowithdraw or reduce existing benefits, including overtime, if our employeesselectInternationalLeatherGoods, Plastics & NoveltyWorkers'Union,AFL-CIO, as their bargaining representative.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the enjoyment of rights guaranteed to them in Section 7 oftheNational Labor Relations Act. AUTOMOTIVE PROVING GROUNDS, INCORPORATED431All our employees are free to become,remain,or refrain from becoming mem-bers of International Leather Goods, Plastics&Novelty Workers' Union,AFL-CIO.SAVOY LEATHER MFG.CORP.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 days from the date hereof,and must notbe altered,defaced,or covered by any other material.Employees may communicate with the Board'sRegional Office, 24 School Street,Boston 8, Massachusetts,Telephone Number,Lafayette 3-8100, if they have anyquestion concerning this notice or compliance with its provisions.Automotive Proving Grounds,IncorporatedandUnited Rubber,Cork,Linoleum and Plastic Workers of America, AFL-CIOArmstrong Tire and Rubber CompanyandLouie E. Wright andHerman LloydAutomotive Proving Grounds,Incorporated and Armstrong Tireand Rubber Company, Armstrong Tire Test FleetandLouieE.Wright,Paul B.Smith,and Fred W.Geissler.Cases Nos.16-CA-1492, 16-CA-1551, and 16-CA-1552-2-3.October 24, 1962DECISION AND ORDEROn June 6, 1962, Trial Examiner John C. Fischer issued his Inter-mediate Report in the above-entitled proceeding, finding that Respond-ent Automotive Proving Grounds, Incorporated had engaged in cer-tain unfair labor practices and recommending that they cease anddesist therefrom and take affirmative action, as set forth in the attachedIntermediate Report.He also found that the Respondents namedin Cases Nos. 16-CA-1551 and 16-CA-1552-2-3 had not engaged incertain other unfair labor practices alleged in the complaint andrecommended dismissal as to them.Thereafter, the Respondents andthe General Counsel filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.'The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in^A majorportion of this Intermediate Report consists of some 18 pages from Respond-ents' briefs and a portion of the General Counsel's brief, which the Trial Examiner stateshe "adoptsas his own"because he is "unable to improve on this recitation"of the facts.While it doesnot appearthat thispractice has resulted in prejudice to any of the parties,Chairman McCulloch and Member Fanning do not believe that an Intermediate Report,reciting and adopting to this unusual extent the allegations of either of the adversariesin this proceeding,is a desirable exercise of the Trial Examiner's function to provide theBoard with his own recitation of the facts and recommended findings.139 NLRB No. 33.